

	

		II

		109th CONGRESS

		1st Session

		S. 2050

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Ms. Snowe (for herself

			 and Ms. Cantwell) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish a commission on inland waters

		  policy.

	

	

		1.Short titleThis Act may be cited as the

			 National Inland Waters Policy

			 Commission Act of 2005.

		2.FindingsCongress finds that—

			(1)the United

			 States—

				(A)is endowed with a

			 vast and diverse network of inland bodies of water; and

				(B)has benefited

			 greatly from the management, use, and development of those water

			 resources;

				(2)States have

			 primacy in adjudicating, administering, regulating, and allocating rights and

			 uses for intrastate waters resources;

			(3)inland waters

			 resources—

				(A)are essential in

			 meeting the need for fresh water for human consumption;

				(B)are integral to

			 the production of food and a wealth of natural resources;

				(C)are critical to

			 health of the natural environment;

				(D)support an

			 enormous array of biodiversity; and

				(E)serve the country

			 in agricultural production, municipal consumption, transportation, waste

			 assimilation, energy generation, recreation, aquaculture, industrial, and

			 security needs;

				(4)less than 1

			 percent of the world’s water is fresh and liquid, and of that, 0.0008 percent

			 is renewable annually for use by people and land and water species;

			(5)the availability,

			 distribution, stability, and integrity of water resources are vital to the

			 future of the economic, social, and environmental well-being of the United

			 States;

			(6)water—

				(A)is a dynamic and

			 scarce resource that is susceptible to—

					(i)change as a

			 result of direct and indirect human activity; and

					(ii)changes in

			 climate; and

					(B)is subject to

			 naturally occurring fluctuations that affect supply, quality, and

			 distribution;

				(7)changes in inland

			 waters can increase demand and place added pressure on the availability,

			 distribution, and integrity of water resources;

			(8)the Federal

			 Government has a critical role in maintaining the quality and quantity of

			 available water resources while meeting new challenges for usage;

			(9)furthering

			 scientific understanding of inland waters can greatly enhance efforts to

			 efficiently utilize, distribute, and preserve water resources;

			(10)because

			 jurisdiction over, and regulation of, inland waters involve Federal, State,

			 interstate, and local governments, the coordination of water policies between

			 the Federal, State, and local levels is essential to managing inland waters and

			 responding to the demands of stakeholders;

			(11)through the

			 observance of the Year of Clean Water beginning on October 18, 2002, the United

			 States recognized that significant progress has been made in improving—

				(A)the quality of

			 drinking water;

				(B)the management of

			 wastewater; and

				(C)the health of the

			 country’s waters, wetland, and watersheds;

				(12)the designation

			 of 2002–2003 as the Year of Clean Water—

				(A)renewed the

			 Nation’s commitment to managing inland waters; and

				(B)focused attention

			 on developing new approaches to meeting future challenges to the value and

			 function of water resources;

				(13)given the rising

			 pressure on inland waters and the complexity of managing waters resources, an

			 integrated strategy for water research, use, allocation, and conservation is

			 needed to ensure that policies for managing the Nation’s inland waters address

			 emerging challenges and continue to serve the Nation’s water needs in the

			 future; and

			(14)in 2001 and

			 2004, the National Academies of Science concluded that the level of investment

			 in, and coordination of, water resources research is inadequate to confront

			 current pressing water issues.

			3.PurposeThe purpose of this Act is to establish a

			 commission to make recommendations for a coordinated and comprehensive national

			 inland waters policy that will promote—

			(1)protection of

			 life and property;

			(2)responsible

			 stewardship of inland waters resources;

			(3)protection of

			 inland aquatic environments and prevention of water pollution;

			(4)enhancement of

			 commerce and transportation relating to inland waters;

			(5)resolution of

			 conflicts among users of inland waters, while recognizing climate

			 variations;

			(6)engagement of

			 State and local governments and the private sector in innovative approaches for

			 sustainable use of inland waters resources;

			(7)expansion of

			 human knowledge of inland aquatic environments and the relationships

			 among—

				(A)inland aquatic

			 environments;

				(B)terrestrial

			 environments;

				(C)marine

			 environments;

				(D)extreme weather

			 events; and

				(E)climate;

				(8)advancement of

			 research, education, and training in fields relating to inland waters

			 stewardship, management, and development;

			(9)investments in,

			 and development and improvement of the capabilities, performance, use, and

			 efficiency of, technologies relating to—

				(A)water

			 distribution;

				(B)agricultural

			 application and drought mitigation;

				(C)pollution

			 prevention;

				(D)wastewater

			 treatment;

				(E)drinking

			 water;

				(F)energy

			 production;

				(G)instream

			 waterflow;

				(H)wildlife and fish

			 habitat preservation and restoration;

				(I)food security;

			 and

				(J)other activities

			 relating to inland waters; and

				(10)close

			 cooperation among all Federal agencies, State and local governments, and the

			 private sector on matters affecting inland waters to ensure—

				(A)coherent and

			 consistent stewardship, development, regulation, and management of activities

			 affecting inland waters;

				(B)availability and

			 appropriate allocation of Federal resources, personnel, facilities, and

			 equipment for such activities;

				(C)cost-effective

			 and efficient operation of Federal agencies and programs engaged in inland

			 waters activities; and

				(D)enhancements of

			 partnerships with State, interstate, and local governments with respect to

			 inland waters activities, including the management of inland waters and

			 identification of appropriate opportunities for policymaking and decisionmaking

			 at the State and local levels.

				4.DefinitionsIn this Act:

			(1)CommissionThe

			 term Commission means the Commission on Inland Waters Policy

			 established by section 5(a).

			(2)Inland

			 watersThe term inland waters includes—

				(A)streams;

				(B)rivers;

				(C)lakes (including

			 the Great Lakes);

				(D)ponds;

				(E)aquifers;

				(F)riparian

			 areas;

				(G)estuaries;

			 and

				(H)freshwater and

			 saltwater wetlands.

				(3)Inland waters

			 resourceThe term inland waters resource means a

			 living or nonliving natural, historic, or cultural resource in the environment

			 of inland waters.

			5.Establishment of

			 Commission

			(a)EstablishmentThere

			 is established a commission to be known as the Commission on Inland

			 Waters Policy.

			(b)Membership

				(1)CompositionThe

			 Commission shall be composed of 16 members who—

					(A)are knowledgeable

			 concerning inland aquatic activities; and

					(B)represent—

						(i)State and local

			 governments;

						(ii)industries

			 directly or indirectly relating to inland waters, including aquaculture,

			 agriculture, and manufacturing;

						(iii)academic and

			 technical institutions; and

						(iv)public-interest

			 organizations involved with scientific, regulatory, economic, conservation, or

			 recreational inland aquatic activities.

						(2)AppointmentOf

			 the members appointed to the Commission—

					(A)4 shall be

			 appointed by the President;

					(B)4 shall be

			 appointed by the President from among 8 candidates nominated by the majority

			 leader of the Senate, in consultation with the Committee on Commerce of the

			 Senate;

					(C)4 shall be

			 appointed by the President from among 8 candidates nominated by the Speaker of

			 the House of Representatives, in consultation with the Committee on Energy and

			 Commerce of the House of Representatives;

					(D)2 shall be

			 appointed by the President from among 4 candidates nominated by the minority

			 leader of the Senate, in consultation with the Committee on Commerce of the

			 Senate; and

					(E)2 shall be

			 appointed by the President from among 4 candidates nominated by the minority

			 leader of the House of Representatives, in consultation with the Committee on

			 Energy and Commerce of the House of Representatives.

					(3)BalanceThe

			 membership of the Commission shall be—

					(A)balanced by area

			 of expertise; and

					(B)balanced

			 geographically with respect to each of the regions specified in subsection

			 (d)(3)(A).

					(4)Date of

			 appointmentsThe appointment of a member of the Commission shall

			 be made not later than 90 days after the date of enactment of this Act.

				(c)Term;

			 vacancies

				(1)TermA

			 member shall be appointed for the life of the Commission.

				(2)VacanciesA

			 vacancy on the Commission—

					(A)shall not affect

			 the powers of the Commission; and

					(B)shall be filled

			 in the same manner as the original appointment was made.

					(d)Meetings

				(1)In

			 generalThe Commission shall meet at the call of the

			 Chairperson.

				(2)Initial

			 meetingNot later than 30 days after the date on which all

			 members of the Commission have been appointed, the Commission shall hold the

			 initial meeting of the Commission.

				(3)Public

			 meetings

					(A)In

			 generalThe Commission shall hold at least 1 meeting in each

			 of—

						(i)the

			 Northeast;

						(ii)the Southeast

			 (including the Caribbean);

						(iii)the

			 Southwest;

						(iv)the

			 Northwest;

						(v)the

			 Midwest; and

						(vi)the Great Lakes

			 region.

						(B)NoticeNotice

			 of each public meeting shall be published in the Federal Register in advance of

			 the meeting.

					(e)QuorumA

			 majority of the members of the Commission shall constitute a quorum, but a

			 lesser number of members may hold hearings.

			(f)Chairperson

				(1)In

			 generalThe Commission shall select a Chairperson from among the

			 members of the Commission.

				(2)DutiesThe

			 Chairperson shall supervise the staff and the expenditure of the funds of the

			 Commission.

				6.Duties

			(a)Study

				(1)In

			 generalThe Commission shall conduct a study of all matters

			 relating to inland waters.

				(2)Matters to be

			 studiedThe matters to be studied by the Commission shall

			 include, with respect to inland waters—

					(A)a review of the

			 supply and demand for inland waters resources and anticipated future supply and

			 demand for inland waters;

					(B)an assessment of

			 existing and planned facilities associated with inland waters activities,

			 including human resources, vessels, technical equipment, and scientific

			 research facilities;

					(C)a review of

			 existing and planned inland waters activities and research of Federal

			 entities;

					(D)(i)a review of the

			 cumulative effect of Federal laws (including regulations) of inland waters;

			 and

						(ii)an explanation of those laws for

			 inconsistencies and contradictions that might adversely affect inland waters

			 activities, including management, stewardship, conservation, and

			 allocation;

						(E)an assessment of

			 the relationship among inland waters management regimes among Federal, State,

			 local, and private entities;

					(F)a review of

			 opportunities for investment in new products and technologies that can enhance

			 inland waters activities;

					(G)a review of

			 previous and ongoing Federal and State efforts to enhance the effectiveness and

			 integration of inland waters activities; and

					(H)a review of the

			 effectiveness of policy coordination among Federal agencies.

					(b)Recommendations

				(1)In

			 generalThe Commission shall develop recommendations on matters

			 relating to inland waters, including recommendations for—

					(A)changes in those

			 activities and research necessary to improve efficiency and effectiveness and

			 to reduce duplication of Federal efforts;

					(B)resolving the

			 inconsistencies in the laws reviewed under subsection (a)(2)(D)(i) to the

			 extent practicable; and

					(C)modifications to

			 Federal laws or the structure of executive agencies necessary to improve the

			 understanding, management, conservation, use, distribution, and availability of

			 inland waters.

					(2)Limitations on

			 recommendationsIn developing recommendations under paragraph

			 (1), the Commission—

					(A)shall give equal

			 consideration to environmental, technical feasibility, economic, and scientific

			 factors; and

					(B)shall not make

			 recommendations specific to the land or water within a single State unless that

			 land or water constitutes a unique ecosystem that exists in no other

			 State.

					(c)Report

				(1)Draft

			 reportNot later than 18 months after the date of enactment of

			 this Act, the Commission shall submit to the Committee on Commerce of the

			 Senate and the Committee on Energy and Commerce of the House of Representatives

			 and to the Governor of each State, for comment, a draft report that

			 contains—

					(A)a detailed

			 statement of the findings and conclusions of the Commission; and

					(B)the

			 recommendations of the Commission for such legislation and administrative

			 actions as the Commission considers appropriate.

					(2)Final

			 reportNot later than 2 years after the date of enactment of this

			 Act, the Commission shall submit to the President and Congress a final report

			 that includes the comments of the Governors on the draft report.

				(d)Science

			 advisory panel

				(1)In

			 generalThe Commission, in consultation with the National Academy

			 of Sciences, shall establish a multidisciplinary science advisory panel to

			 assist the Commission in carrying out the duties of the Commission under this

			 section.

				(2)Use of best

			 available scientific dataThe science advisory panel shall ensure

			 that the scientific information considered by the Commission is based on the

			 best available data.

				7.Powers

			(a)HearingsThe

			 Commission may hold such hearings, meet and act at such times and places, take

			 such testimony, and receive such evidence as the Commission considers advisable

			 to carry out this Act.

			(b)Information

			 from Federal agencies

				(1)In

			 generalThe Commission may secure directly from a Federal agency

			 such information as the Commission considers necessary to carry out this

			 Act.

				(2)Provision of

			 informationOn request of the Chairperson of the Commission, the

			 head of the agency shall provide the information to the Commission.

				(c)Postal

			 servicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as other agencies of the Federal

			 Government.

			(d)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property.

			8.Commission

			 personnel matters

			(a)Compensation of

			 members

				(1)Non-federal

			 employeesA member of the Commission who is not an officer or

			 employee of the Federal Government shall be compensated at a rate equal to the

			 daily equivalent of the annual rate of basic pay prescribed for level IV of the

			 Executive Schedule under section 5315 of title 5, United States Code, for each

			 day (including travel time) during which the member is engaged in the

			 performance of the duties of the Commission.

				(2)Federal

			 employeesA member of the Commission who is an officer or

			 employee of the Federal Government shall serve without compensation in addition

			 to the compensation received for the services of the member as an officer or

			 employee of the Federal Government.

				(b)Travel

			 expensesA member of the Commission shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for an

			 employee of an agency under subchapter I of chapter 57 of title 5, United

			 States Code, while away from the home or regular place of business of the

			 member in the performance of the duties of the Commission.

			(c)Staff

				(1)In

			 generalThe Chairperson of the Commission may, without regard to

			 the civil service laws (including regulations), appoint and terminate an

			 executive director and such other additional personnel as are necessary to

			 enable the Commission to perform the duties of the Commission.

				(2)Confirmation of

			 executive directorThe employment of an executive director shall

			 be subject to confirmation by the Commission.

				(3)Compensation

					(A)In

			 generalExcept as provided in subparagraph (B), the Chairperson

			 of the Commission may fix the compensation of the executive director and other

			 personnel without regard to the provisions of chapter 51 and subchapter III of

			 chapter 53 of title 5, United States Code, relating to classification of

			 positions and General Schedule pay rates.

					(B)Maximum rate of

			 payThe rate of pay for the executive director and other

			 personnel shall not exceed the rate payable for level V of the Executive

			 Schedule under section 5316 of title 5, United States Code.

					(d)Detail of

			 Federal Government employees

				(1)In

			 generalAn employee of the Federal Government may be detailed to

			 the Commission without reimbursement.

				(2)Civil service

			 statusThe detail of the employee shall be without interruption

			 or loss of civil service status or privilege.

				(e)Procurement of

			 temporary and intermittent servicesThe Chairperson of the

			 Commission may procure temporary and intermittent services in accordance with

			 section 3109(b) of title 5, United States Code, at rates for individuals that

			 do not exceed the daily equivalent of the annual rate of basic pay prescribed

			 for level V of the Executive Schedule under section 5316 of that title.

			9.Reports by the

			 President

			(a)National Inland

			 Waters Policy

				(1)In

			 generalNot later than 120 days after the Commission submits the

			 final report of the Commission under section 6(c)(2), the President shall

			 submit to Congress a report entitled National Inland Waters

			 Policy.

				(2)ContentsThe

			 report shall contain a statement of proposals to implement or respond to the

			 recommendations of the Commission for a coordinated, comprehensive, and

			 long-range national policy for the responsible use and stewardship of inland

			 waters for the benefit of the United States.

				(3)ConsultationThe

			 report under paragraph (1) shall be developed in consultation with the

			 States.

				(4)Effect of

			 subsectionNothing in this subsection authorizes the President to

			 take any administrative or regulatory action, or to implement a reorganization

			 plan, not otherwise authorized by other law in effect as of the date of the

			 action.

				(b)Biennial

			 reportNot later than January 31, 2006, and biennially

			 thereafter, the President shall submit to Congress a report on all Federal

			 programs relating to inland waters activities, including—

				(1)a description of

			 each program;

				(2)the relationship

			 between the program and other Federal programs;

				(3)the level of

			 funding for the program for the fiscal year in which the report is submitted;

			 and

				(4)a projection of

			 the level at which the program will be funded for each of the following 5

			 fiscal years.

				10.Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this Act $8,500,000, to remain

			 available until expended.

		11.Termination of

			 CommissionThe Commission

			 shall terminate 120 days after the date on which the Commission submits the

			 final report of the Commission under section 6(c)(2).

		

